Name: 92/231/EEC: Council Decision of 18 March 1991 on the conclusion of an agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria concerning the marketing, in Austrian territory, of Community table wines and ' Landwein' in bottles
 Type: Decision
 Subject Matter: beverages and sugar;  European construction;  marketing;  Europe
 Date Published: 1992-04-29

 Avis juridique important|31992D023192/231/EEC: Council Decision of 18 March 1991 on the conclusion of an agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria concerning the marketing, in Austrian territory, of Community table wines and ' Landwein' in bottles Official Journal L 111 , 29/04/1992 P. 0016 - 0016COUNCIL DECISION of 18 March 1991 on the conclusion of an agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria concerning the marketing, in Austrian territory, of Community table wines and 'Landwein' in bottles (92/231/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, to promote quality wines at the expense of table wines and to avoid any confusion in the minds of consumers, the Austrian law of 29 August 1985 relating to wines prohibits the marketing of table wine in bottles containing more than 25 cl but less than one litre; whereas that measure nonetheless constitutes a barrier to imports of Community table wines traditionally marketed in bottles of less than one litre; Whereas it is in the interest of the Community and Austria to foster the harmonious development of trade in wine, in accordance with Article 15 of the agreement between the European Economic Community and the Republic of Austria signed on 22 July 1972 (1), particularly as regards table wines of a certain quality; whereas, to that end, an agreement should be concluded whereby Austria permits the marketing, on its territory, of the wines in question, notwithstanding the abovementioned Austrian provisions and subject to observance of a minimum import price; Whereas the Commission has negotiated an agreement on the matter with the Republic of Austria in the form of an exchange of letters which should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria concerning the marketing, in Austrian territory, of Community table wines and 'Landwein' in bottles is hereby approved on behalf of the Community. The text of the agreement is attached to this Decision. Article 2 1. The President of the Council is hereby authorized to designate the person empowered to sign the Agreement. 2. The President of the Council shall give the notification provided for in point 6 of the Agreement. Done at Brussels, 18 March 1991. For the Council The President J.-C. JUNCKER (1) OJ No L 300, 31. 12. 1972, p. 2.